Citation Nr: 0916079	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  05-22 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back.

2.  Entitlement to an increased rating for depression 
secondary to traumatic head injury, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for traumatic injury 
to the cervical spine with chronic strain, evaluated as 20 
percent disabling prior to October 12, 2004, and 30 percent 
disabling thereafter.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a disability of the left upper extremity 
manifested by radiating pain.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a disability of the right upper extremity 
manifested by radiating pain.

6.  Entitlement to an increased rating for traumatic injury 
to the lumbar spine with strain, currently evaluated as 10 
percent disabling.  

7.  Entitlement to an increased rating for post-traumatic 
right supraorbital neuropathy, currently evaluated as 10 
percent disabling.

8.  Entitlement to an increased rating for residuals of 
cerebellar contusion with headaches and a history of amnesia, 
currently evaluated as 10 percent disabling.

9.  Entitlement to an initial disability rating in excess of 
10 percent for a superior and nasal visual field defect of 
the right eye with glaucoma.

10.  Entitlement to an increased rating for residuals of a 
fractured left second rib, currently evaluated as 
noncompensable.

11.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003, August 2004, and August 
2005 rating determinations of a Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Paul, Minnesota.  
The issues before the Board today were remanded in February 
2008 for further evidentiary and procedural development.  As 
discussed below, the Board finds that there was substantial 
compliance with its remand; thus, it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to an earlier effective date for a 
30 percent disability rating for post-traumatic injury to the 
cervical spine with chronic strain was certified for appeal 
in March 2006.  However, following a careful review of the 
procedural history of this issue, the Board finds that the 
issue of an earlier effective date for a 30 percent 
disability rating is redundant and duplicative of another 
issue already on appeal.  Specifically, the issue of 
entitlement to an increased rating for traumatic injury to 
the cervical spine with chronic strain, evaluated as 20 
percent disabling prior to October 12, 2004, and 30 percent 
disabling thereafter.  The Board notes that in adjudicating 
the Veteran's claim for an increased rating regarding his 
cervical spine, it will consider whether a 30 percent 
disability rating is warranted prior to October 12, 2004.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA must 
consider whether staged ratings are appropriate with respect 
to an increased rating claim).  Thus, there is no need to 
separately consider whether an earlier effective date is 
warranted.  In light of these circumstances, this issue has 
been removed from the list of issues on appeal.  


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran has been diagnosed with arthritis in his back.

2.  Throughout this appeal, depression is manifested by no 
more than occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, chronic sleep impairment, 
irritability, and mild memory loss.

3.  Throughout this appeal, traumatic injury of the cervical 
spine with chronic strain is manifested by subjective 
complaints of pain with objective evidence of severe 
limitation of motion of the cervical spine, as evidenced by 
forward flexion limited to 15 degrees by pain; there is no 
competent evidence of ankylosis of any part of the spine.

4.  Throughout this appeal, a disability of the bilateral 
upper extremities is manifested by no more than mild 
symptomatology such as subjective complaints of pain 
radiating into the shoulders, arms, and hands, with 
occasional numbness and tingling, and objective evidence of 
decreased sensation, normal motor strength in most areas of 
the upper extremities, symmetric reflexes, full range of 
motion, and no demonstrable functional impact.  

5.  Throughout this appeal, traumatic injury of the 
lumbosacral spine with strain is manifested by subjective 
complaints of pain with objective evidence of forward flexion 
limited to no more than 95 degrees; there is no competent 
evidence of muscle spasm, ankylosis, or guarding severe 
enough to result in an abnormal gait or spinal contour at any 
time during this appeal.

6.  Throughout this appeal, post-traumatic right supraorbital 
neuropathy is manifested by a constant, throbbing pain on the 
right side of the face and behind the eye averaging 4 out of 
10 with subjective decreased sensation; there is no competent 
medical evidence of any associated motor loss or functional 
impairment of the face, including any right eye ocular 
motility issues or facial atrophy.  

7.  Throughout this appeal, cerebellar contusion with 
headaches and a history of amnesia is manifested by 
subjective complaints of radiating headaches without 
associated nausea, vomiting, or dizziness, approximately one 
to two times per week lasting between three and 24 hours; a 
preponderance of the evidence fails to show that these 
headaches are completely prostrating and/or productive of 
severe economic inadaptability.

8.  Throughout this appeal, the competent medical evidence 
shows that the Veteran's corrected distant visual acuity was 
no worse than 20/25 in the right eye, and average concentric 
contraction was to no less than 37 degrees in the right eye.

9.  The competent evidence fails to show any resection or 
removal of the Veteran's left second rib or any associated 
functional impairment.

10.  The Veteran is service-connected for (1) depression 
secondary to head injury, rated as 30 percent disabling; (2) 
traumatic injury of the cervical spine with chronic strain 
secondary to a motorcycle accident, rated as 30 percent 
disabling; (3) residuals of cerebellar contusion with 
headaches and a history of amnesia, rated as 30 percent 
disabling; (4) traumatic injury of the lumbosacral spine with 
strain secondary to a motorcycle accident, rated as 10 
percent disabling; (5) post-traumatic right supraorbital 
neuropathy, rated as 10 percent disabling; (6) superior and 
nasal visual field defect of the right eye with glaucoma, 
rated as 10 percent disabling; (7) a disability of the right 
upper extremity manifested by radiating pain associated with 
traumatic injury of the cervical spine with chronic strain, 
rated as 10 percent disabling; (8) a disability of the left 
upper extremity manifested by radiating pain associated with 
traumatic injury of the cervical spine with chronic strain, 
rated as 10 percent disabling; and (9) residuals of a left 
second rib fracture, rated as noncompensable.  

11.  All of the Veteran's service-connected disabilities stem 
from a "single accident;" the combined rating of these 
disabilities is 80 percent.  

12.  The Veteran's service-connected disabilities are not 
shown to be productive of a disability picture that precludes 
him from securing and following some form of substantially 
gainful employment consistent with his education and work 
experience.


CONCLUSIONS OF LAW

1.  Arthritis of the back was not incurred in or aggravated 
by the Veteran's active military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for a rating in excess of 30 percent for 
depression are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2008).

3.  The criteria for a 30 percent rating, and no higher, for 
traumatic injury of the cervical spine with chronic strain 
have been met for the period of the appeal prior to October 
12, 2004; a rating in excess of 30 percent have not been met 
for any period of the appeal.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2008).

4.  The criteria for an initial rating in excess of 10 
percent for a disability of the left upper extremity 
manifested by radiating pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8599-8515 (2008).

5.  The criteria for an initial rating in excess of 10 
percent for a disability of the right upper extremity 
manifested by radiating pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8599-8515 (2008).

6.  The criteria for a rating in excess of 10 percent for 
traumatic injury of the lumbosacral spine with strain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5237 (2008).

7.  The criteria for a rating in excess of 10 percent for 
post-traumatic right supraorbital neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8045-8205 (2008).

8.  The criteria for a 30 percent rating, and no higher, for 
residuals of cerebellar contusion with headaches and a 
history of amnesia have been met for the entire appeal.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8045-8100 (2008).

9.  The criteria for an initial rating in excess of 10 
percent for superior and nasal visual field defect of the 
right eye with glaucoma have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.75, 4.76, 4.76a, 
4.83a, 4.84a, Diagnostic Codes 6013, 6061-6080 (2008).

10.  The criteria for a compensable rating for residuals of a 
fractured left second rib have not been met.  38 U.S.C.A. 
§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5297 (2008).

11.  The criteria for the assignment of a TDIU due to 
service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2008).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A March 2008 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in March 2008 and August 2008 satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, these letters advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Finally, the March 2008 and August 2008 
letters provided notice as to the information and evidence 
necessary to establish a disability rating and an effective 
date.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that she must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. at 43.  

With respect to the Veteran's claims for higher initial 
ratings for a disability of the bilateral upper extremities 
and a right eye disability, the Court, in Vazquez-Flores, 
distinguished claims for increased compensation of an already 
service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, a discussion of whether sufficient Vazquez-Flores 
notice has been provided is not necessary for these 
disabilities.

As for the Veteran's increased rating claims on appeal, the 
Board finds that the aforementioned August 2008 letter 
provided corrective notice which complies with the Court's 
holding in Vazquez-Flores, with one exception.  The August 
2008 notice letter provides the Veteran with the content of 
the current rating criteria which apply to his various 
service-connected disabilities.  However, as discussed in 
more detail below, the rating criteria which pertain to the 
Veteran's cervical spine disability were amended during the 
pendency of his increased rating claim.  As such, both the 
old and new rating criteria must be considered in rating his 
disability.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. 
Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2008).  However, the Veteran was 
not provided with the content of the old cervical spine 
rating criteria, namely, Diagnostic Code 5290.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  

In the present case, the Board finds that the omission of 
this rating criteria from the August 2008 letter does not 
constitute notice error.  As discussed below, the rating 
criteria in effect prior to the regulatory change rated the 
Veteran's cervical spine disability on the basis of whether 
there was evidence of "slight," "moderate," or "severe" 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  In its holding in Vazquez-Flores, the Court 
found that specific notice of the rating criteria was 
necessary only for those disabilities whose diagnostic codes 
contain criteria that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability.  Vazquez-Flores at 43.  It is evident that 
Diagnostic Code 5290 does not fall into this category of 
diagnostic codes.  

Neither the March 2008 nor the August 2008 letter was sent to 
the Veteran prior to the initial adjudication of these 
claims.  However, to the extent that the timing of this 
notice was not in accordance with Pelegrini, the Board finds 
that any timing defect was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided to the Veteran in these letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
Veteran's claims were readjudicated and an October 2008 
supplemental statement of the case was sent to him.  See 
Pelegrini, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant 
and available VA treatment records.  The Veteran asserted 
treatment at a number of VA facilities, including 
Minneapolis, Miami, and San Francisco, all of which are 
associated with the claims file.  Additionally, he indicated 
that he received treatment at VA medical facilities in Salt 
Lake City and Winston-Salem; however, there was no record of 
the Veteran in these facilities' systems.  Similarly, a 
negative reply was received from the St. Paul Vet Center 
indicating that there were no records pertaining to the 
Veteran at this facility.  In light of the responses from 
these three facilities, the Board is satisfied that VA made 
exhaustive efforts to obtain these records and that further 
attempts would be futile.  As such, a remand for additional 
requests is not necessary.  See 38 C.F.R. § 3.159(c)(2).  

Private treatment records identified by the Veteran as 
pertinent to his current claims on appeal were obtained, 
including records from Health Partners.  Records were also  
requested from the Social Security Administration; however, a 
negative reply was received in July 2008.  The Veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claims.  
Finally, he was afforded VA examinations with respect to all 
of the issues decided herein.

The record indicates that the Veteran has been evaluated by 
and undergone training through VA's Vocational Rehabilitation 
Services.  See Letter from VA Vocational Rehabilitation 
Counselor dated June 13, 2007.  However, the Veteran's 
Vocational Rehabilitation file is not associated with the 
claims file.  The Board concludes that a remand is not 
necessary to obtain this file and that it may proceed on the 
present record without prejudice to the Veteran.  In this 
regard, the record contains sufficient competent medical and 
lay evidence regarding the Veteran's disabilities and their 
impact on his employment as well as information regarding his 
vocational history to make a determination.  Moreover, as 
discussed in more detail below, the evidence of record does 
not indicate that the Veteran's vocational rehabilitation 
evaluation(s) determined that he was unemployable due to his 
service-connected disabilities.  Rather, these assessments 
were focused on what training programs, if any, might benefit 
the Veteran.

As noted in the Introduction above, the Board remanded this 
appeal in February 2008 for additional VA examinations 
pertaining to the Veteran's claims on appeal.  
The record reflects that a request was made to a VA medical 
facility, on March 17, 2008, for the Veteran to be scheduled 
for eye, general medical, mental disorder, and traumatic 
brain injury examinations.  The Veteran did not report for 
these scheduled examinations, and in July 2008, the Veteran's 
attorney informed the VA that the current address on file may 
not be correct.  Although she was able to provide a new 
address, it was noted that mail sent to this new address in 
May 2008 had been returned to her office.  Requests for new 
examinations were made on August 27, 2008; the Veteran's new 
address was noted in the request.  The record reflects that 
the Veteran reported for his eye examination; however, he was 
a "no show" for the three remaining examinations.  

The Veteran's attorney contends that this appeal should be 
remanded to reschedule the Veteran for the VA examinations 
requested in the February 2008 Board Remand because he has 
"difficulty maintaining a working telephone number where he 
can be contacted, or reliable housing where he can receive 
mail."  See Letter from Attorney dated February 16, 2009.  
The Board has considered the attorney's request; however, for 
the following reasons, concludes that a remand is not 
warranted for new examinations. 

There is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Notification for 
VA purposes is a written notice sent to the claimant's last 
address of record.  See 38 C.F.R. § 3.1(q) (2008).  There is 
no such clear evidence to rebut the presumption of 
notification in this case.  In this regard, the record does 
not reflect that a notice letter regarding the Veteran's 
various VA examinations was returned as "unclaimed" or 
returned as undeliverable and neither the Veteran nor his 
attorney has denied receiving such notification.  Regardless, 
the Board observes that even such a claim by the Veteran 
would be insufficient to rebut the presumption of regularity 
where there is no indication that a notice was returned as 
undeliverable.  YT v. Brown, 9 Vet. App. 195 (1996); Mason v. 
Brown, 8 Vet. App. 44 (1995) (citing Mendenhall v. Brown, 7 
Vet. App. 271, 274 (1994)).  

The Veteran was scheduled for four VA examinations; he 
attended one of them.  The evidence thus suggests that he 
received notice of these examinations and simply made the 
decision not to attend three of the four examinations.  The 
Court has held that the duty to assist is not a one-way 
street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Based on the foregoing, the Board finds that the 
agency of original jurisdiction substantially complied with 
the mandates of its remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (finding that a remand by the Board 
confers on the appellant the right to compliance with the 
remand orders).  Therefore, in light of the foregoing, the 
Board will proceed to review and decide the claim based on 
the evidence that is of record consistent with 38 C.F.R. § 
3.655 (2008).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



Analysis

I. Service Connection

In October 2004, the Veteran submitted a claim for service 
connection for arthritis in the back.  He did not specify 
which spinal segment was afflicted with arthritis, nor did he 
identify any particular treatment records which might confirm 
his lay assertion regarding this diagnosis.  The Board notes 
that the Veteran is already service-connected for traumatic 
injuries of the cervical and lumbar spine with chronic 
strain.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Additionally, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

A review of the Veteran's medical records show that he 
injured his back, including his neck, during service when he 
was involved in a motorcycle accident.  However, none of the 
treatment records from the accident or since service contain 
any competent medical evidence of arthritis in any spinal 
segment.  See, e.g., VA X-ray Reports dated October 4 and 5, 
2008; VA X-ray Reports dated February 17, 2005; and VA X-ray 
Reports dated January 7, 2003.  The Board acknowledges the 
Veteran's own assertions of arthritis; however, as a lay 
person, he is not competent to provide evidence regarding a 
diagnosis or etiology of a disease.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
Therefore, in the absence of any competent medical evidence 
of arthritis in the Veteran's back, the Board finds that his 
claim for service connection must be denied.

II. Increased Ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disabilities 
at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

The Veteran was involved in a motorcycle accident during 
service in which he was struck by another vehicle.  The 
accident resulted in a number of injuries to the Veteran's 
body, including his neck, back, and head.  Since being 
separated from active duty, service connection has been 
awarded for a number of residual disabilities including, 
traumatic brain injury (TBI) residuals such as cerebellar 
contusion with a headaches and a history of amnesia and post-
traumatic right supraorbital neuropathy, spine disabilities 
such as traumatic injury of the cervical spine with chronic 
strain and associated neurological impairment of the 
bilateral upper extremities, and traumatic injury of the 
lumbosacral spine with strain, a right eye disability 
manifested by a superior and nasal visual field defect with 
glaucoma, a fractured left second rib, and an associated 
depressive disorder.  The Veteran has filed claims for 
increased ratings for all of these disabilities to be 
discussed below.

A. Depression 

The Veteran is currently in receipt of a 30 percent rating 
for depression pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2008).  Generally, the Board has been directed to 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Under Diagnostic Code 9434, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.  
Id.

Finally, a 100 percent rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Initially, the Board observes that in addition to his 
service-connected depression, the Veteran has been diagnosed 
with alcohol and cannabis dependence and posttraumatic stress 
disorder (PTSD) due to a police dog attack.  When a claimant 
has both service-connected and nonservice-connected 
disabilities, the Board should attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  Review of the Veteran's treatment records and VA 
examination reports reveals that, for the most part, the 
symptoms associated with these various diagnoses are 
discussed without regard as to which diagnosis to attribute 
to each symptom; the Global Assessment of Functioning (GAF) 
scores of record also do not distinguish between the 
Veteran's various psychiatric disabilities.  As such, all of 
the Veteran's psychiatric symptoms will be considered as part 
of his service-connected depression.  See id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 30 percent rating, but no 
more, for service-connected depression.  Private treatment 
summaries, VA medical records, and VA examination reports 
indicate that the Veteran's depression is characterized by an 
anxious and depressed mood, sleep impairment with nightmares, 
irritability, and mild memory loss.  As will be discussed in 
more detail below, such symptoms indicate some occupational 
and social impairment; however, they do not warrant a rating 
in excess of 30 percent.

The Veteran's depression has been treated throughout this 
appeal with anti-depression medication, medication for 
insomnia, and individual psychotherapy.  However, while 
treatment records reflect that he often exhibits an anxious 
or depressed mood, there is no indication that his anxiety is 
characterized by panic attacks, nor is there any competent 
evidence that he has expressed chronic thoughts of suicide.  
The Board thus concludes that the Veteran's symptoms of 
depressed mood and anxiety are productive of no more than 
mild occupational and social impairment.  See Health Partners 
Mental Health Clinical Record dated May 21, 2003 [the Veteran 
has a history of mild depression]; February 2005 VA 
Psychiatric Examination Report [exhibits mild tension with 
underlying depression].  

Similarly, although the Veteran has problems with 
irritability, as well as a significant past history of 
physical violence associated with outbursts, there is no 
competent evidence of record during this appeal which 
suggests that his anger and irritability problems have more 
than a mild effect on his current social and occupational 
functioning.  In this regard, the Veteran maintains physical 
custody of his two sons (both under eighteen), he reports 
having a girlfriend, and his occupational and educational 
background includes work and training as a dance and martial 
arts instructor, banking, social work, and travel agent.  All 
of these occupational fields involve a significant amount of 
interaction with the public, yet there is no indication that 
the Veteran has ever been fired or disciplined as a result of 
inappropriate behavior, including anger outbursts or physical 
violence, related to his service-connected depression.  
Finally, although the Veteran was judged to be at moderate 
risk of harm to himself or others due to his depression and 
PTSD, no immediate risk was identified.  See VA Mental Health 
Triage Note dated November 20, 2007.  

The Veteran has amnesia for his in-service TBI.  There is 
also evidence that he experiences current short-term memory 
problems; ratings in excess of 30 percent are warranted for 
moderate to severe memory problems, such as impairment of 
long-term memory or memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  In the present case, the Veteran's 
memory loss appears to be no more than mild as demonstrated 
by the use of lists and a palm pilot for scheduling and 
appointments.  See, e.g., December 2003 VA Brain and Spinal 
Cord Examination Report; VA Speech Pathology Consult dated 
January 28, 2004.  Anything more than mild loss, however, is 
not shown by the objective medical evidence of record; in 
fact, objective examination often revealed no signs of memory 
problems.  See December 2003 VA Brain and Spinal Cord 
Examination Report; VA TBI Clinic Note dated March 29, 2004; 
Health Partners Neurology Clinical Record dated January 23, 
2004.  

Higher ratings also take into account symptoms such as an 
inability to attend to basic personal appearance and hygiene, 
delusions or hallucinations, evidence of a psychotic process, 
speech impairment, impaired thought and judgment, and 
illogical or impaired thought process and/or content.  
38 C.F.R. § 4.130, Diagnostic Code 9434.  The Veteran's 
treatment records and examination reports expressly note that 
he presents himself as a well-groomed, attractive individual 
who expresses himself articulately and without evidence of 
psychosis.  There is one treatment record, in March 2004, 
which indicates that the Veteran demonstrated some missing 
associations in his thought content; however, the remaining 
evidence of record shows that his thought process has been 
consistently evaluated as logical.  Thus, the March 2004 
treatment record appears to be an aberration rather than 
evidence of chronic symptomatology associated with his 
depression which warrants a higher rating.  

The Veteran consistently denies any delusions or 
hallucinations, and there is no evidence of ritualistic or 
grossly inappropriate behaviors during this appeal.  His 
judgment and insight has been judged to be impaired on more 
than one occasion.  See Health Partners Mental Health Clinic 
Record dated May 21, 2003; VA TBI Clinic Note dated March 29, 
2004.  However, such impairment was only deemed to be mild, 
see id., and there is no indication that it resulted in 
further reduction in his occupational or social functioning.  
As such, the Board is of the opinion that evidence of 
impaired judgment alone is not sufficient to warrant a rating 
in excess of 30 percent.  See also VA Rehabilitation Medicine 
Progress Note dated January 12, 2004 [good insight]; Health 
Partners Neurology Clinical Record dated January 23, 2004 
[judgment appropriate].

The Veteran was alert and oriented for all of his VA 
examinations, as well as his private and VA treatment.  His 
affect, although noted as varying from depressed and anxious 
to full and congruent, was not consistently described as 
flattened, the affect which is contemplated by a 50 percent 
rating.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which 
suggests a 50 percent rating or higher, the Board observes 
that the Veteran reported that he is very involved in his 
children's lives, and that he assists them with their 
studies, attends school functions, and takes them to church 
every Sunday.  See February 2005 VA Mental Health Examination 
Report.  He has been married three times, and has a daughter 
who lives in California; there is no indication as to the 
status of his relationship with her.  The Veteran's previous 
marriages involved episodes of domestic violence; however, in 
describing his current relationship, there is no indication 
of any physical abuse.  

The Veteran has had periods of employment and unemployment 
throughout this appeal.  And although he contends that his 
unemployment is due to service-connected disabilities, 
including depression, the record does not support a finding 
that his service-connected depression has more than a minimal 
occupational effect.  In this regard, the Veteran underwent 
vocational training to become a travel agent in 2004 after 
leaving his job in the field of social work.  See April 2002 
VA Mental Health Examination Report; VA Rehabilitation 
Medicine Note dated January 12, 2004.  His treatment records 
reflect that he was quite successful in completing this 
educational program.  Following completion, the Veteran 
searched for work in the travel industry, but was apparently 
told that his criminal background would prevent him from 
being hired.  See VA Mental Health Clinic Note dated March 4, 
2008.  During this time, it appears that the Veteran pursued 
a private business venture with a partner to purchase and 
operate a "skate park."  See VA Mental Health Clinic Note 
dated December 12, 2007.  He also began a paralegal training 
program, but quit to focus on his children.  See VA Mental 
Health Clinic Note dated March 4, 2008.  

Despite the Veteran's own subjective feelings that his 
depression significantly affects his ability to maintain 
effective work relationships, see VA Rehabilitation Medicine 
Note date January 12, 2004, the Board notes that nothing 
discussed above indicates that the Veteran's depression has 
led to his being fired from a job, led to his leaving a job, 
or prevented him from completing vocational training for a 
new career.  Rather, it appears that external factors such as 
his criminal background and/or desire to earn more money than 
he did as a social worker have led to his erratic employment 
record.  Such evidence, the Board finds, weighs heavily 
against increasing his rating in excess of 30 percent, 
especially when considering that the purpose of the rating 
schedule is to compensate for decreases in earning capacity 
due to service-connected disabilities.  See 38 C.F.R. § 4.1 
(2008).

In addition to the evidence regarding the Veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record contains Global 
Assessment of Functioning (GAF) scores of 50 and 68.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of a veteran's level of impairment, they 
are not to be viewed outside the context of the entire 
record.  See 38 C.F.R. § 4.126(a) (2008).  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.  

The first GAF score of record is from a May 2003 private 
treatment record; it is 68.  A GAF score of 61 to 70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The Veteran's 
remaining treatment records show GAF scores ranging from 50 
to 55.  See February 2005 VA Mental Health Examination Report 
[50]; VA Mental Health Clinic Note dated January 16, 2008 
[50]; VA Mental Health Clinic Note dated February 8, 2008 [50 
to 55].  A score of 41 to 50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers).  

Based on the above GAF scores, the Veteran demonstrates 
symptoms ranging from mild to serious.  While acknowledging 
that such scores may suggest that a higher rating is in 
order, the Board notes that none of these GAF scores are 
accompanied by a discussion or rationale for the scores 
assigned.  The lack of rationale or discussion of pertinent 
clinical findings significantly reduces the probative value 
of these scores.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
Furthermore, many of the symptoms reported by the Veteran's 
private mental health professional in May 2003 are similar to 
those reported by the February 2005 VA examiner and the VA 
mental health clinic records.  It is therefore difficult for 
the Board to assess which GAF should be used, and it 
concludes that more probative weight should be given to the 
symptomatology discussed above than a numerical score in 
assigning the appropriate disability rating.

The Board acknowledges the Veteran's own statements that he 
is entitled to a rating in excess of 30 percent.  However, 
the Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Furthermore, although the Veteran is competent to provide 
evidence regarding symptomatology, he is not competent to 
provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Espiritu, supra.

In sum, the evidence of record demonstrates that the 
Veteran's depression throughout this appeal is characteristic 
of no more than mild impairment of social and occupational 
functioning as evidenced by mild depressed mood and anxiety, 
difficulty sleeping, irritability and anger problems, and 
occasional mild impaired judgment and insight.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (VA must consider whether 
staged ratings are appropriate with respect to an increased 
rating claim).  Overall, the Board concludes that the 
evidence discussed above supports no more than a 30 percent 
rating.  In reaching its decision, the Board considered the 
benefit of the doubt rule.  However, a preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent, and therefore, does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Neck, Low Back, and Bilateral Upper Extremities

As noted above, the Veteran's back and neck were injured as a 
result of his in-service motorcycle accident.  Additionally, 
subsequent to the accident the Veteran began to complain of 
pain radiating from his neck down through his shoulders.  
Based on medical evidence of record, the Veteran was awarded 
service connection for traumatic injury of the cervical spine 
with chronic strain, traumatic injury to the lumbosacral 
spine with strain, and a disability manifested by radiating 
pain in the bilateral upper extremities associated with 
traumatic injury of the cervical spine.  

In April 2003, the Veteran filed a claim requesting an 
increased rating for his cervical spine disability; at such 
time, he was in receipt of a 10 percent rating for this 
disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5290-5237.  In November 2003, the RO increased the rating 
assigned to his cervical spine disability from 10 percent to 
20 percent, effective April 17, 2003, the date his increased 
rating claim was received by VA.  The Veteran appealed this 
decision, and in an August 2005 rating decision, a 30 percent 
rating was awarded for his cervical spine disability, 
effective October 12, 2004.  The Veteran continued to 
disagree with the rating assigned, and perfected his appeal 
to the Board in September 2005.  

During the pendency of the Veteran's cervical spine appeal, 
the RO granted service connection for a disability of the 
bilateral upper extremities manifested by radiating pain, 
associated with traumatic injury of the cervical spine, and 
assigned separate 10 percent ratings effective September 29, 
2003, the date of the VA examination which diagnosed these 
disabilities, for each upper extremity pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8599-8515 (2008).  The Veteran 
appealed the initial ratings assigned.  

Finally, in December 2001, the Veteran filed a claim for an 
increased rating for service-connected traumatic injury of 
the lumbosacral spine; at such time, the Veteran's disability 
was rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237-5292.  The RO denied the 
Veteran's increased rating claim, and he perfected an appeal 
as to this issue.  

(1) Neck (Cervical Spine)

The Veteran's cervical spine disability is rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5290-5237.  Generally, a 
hyphenated diagnostic code indicates that the Veteran is 
service-connected for a disease and that such disease is 
being rated on the basis of residual condition(s).  See 
38 C.F.R. § 4.27 (2008).  However, in the present case, the 
Veteran's hyphenated diagnostic code (5290-5237) represents 
the various codes the Veteran is rated under pursuant to the 
old and new rating criteria.  In this regard, the Board 
observes that the rating criteria for evaluating all spine 
disorders were amended during the pendency of this appeal, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 
32,449 (June 10, 2004).  Diagnostic Code 5290, which pertains 
to limitation of motion of the cervical spine, is the 
diagnostic code under the pre-September 2003 Rating Schedule 
which best represents the residual condition of the Veteran's 
cervical spine injury.  Under the new criteria, Diagnostic 
Code 5237, which pertains to lumbosacral or cervical strain, 
best describes the Veteran's disability. 

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 Fed. Reg. 33,422 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  The 
Veteran is entitled to the application of the criteria most 
favorable to his claim.  See Diorio v. Nicholson, 20 Vet. 
App. 193, 197 (2006), citing Swann v. Brown, 5 Vet. App. 229, 
232 (1993) (recognizing that where law is amended during 
pendency of appellant's claim, most favorable version 
applies), Rodriguez v. Nicholson, 19 Vet. App. 275, 287 
(2005).  However, as previously mentioned, application of the 
amended criteria may not be applied prior to the date of 
amendment.

According to the rating criteria in effect prior to September 
26, 2003, a cervical spine disability without evidence of 
ankylosis or intervertebral disc syndrome was rated according 
to the severity demonstrated in limitation of motion.  
Specifically, a 20 percent rating was warranted for moderate 
limitation of motion and a maximum 30 percent rating was 
warranted for severe limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (2003).  The words "moderate" 
and "severe" were not defined in the VA rating schedule.  

The September 2003 regulatory amendments adopted rating 
criteria which continued to assign disability ratings based 
on the demonstrated loss of motion; however, the new criteria 
was based on a numerically defined ranges of motion 
(demonstrating the loss of movement) rather than descriptive 
losses.  In adopting specific ranges of motion to define what 
is normal, VA stated that the ranges of motion were based on 
the American Medical Association Guides to the Evaluation of 
Permanent Impairment, 2nd ed., (1984), which is the last 
edition of the Guides that measured range of motion of the 
spine using a goniometer.  See supplementary information, 67 
Fed. Reg. 56,509 (Sept. 4, 2002).  Therefore, even though 
pre-September 2003 regulations did not define normal range of 
motion for the spine, the current definition is based on 
medical guidelines in existence since 1984.  There is no 
inconsistency, then, in applying the current ranges of motion 
to rating spine disabilities under the old criteria.

Effective from September 26, 2003, disabilities of the 
cervical spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine (hereinafter 
"General Formula").  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2007).  The General Formula provides the 
following ratings, in relevant part:

A 20 percent rating is assigned for forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 30 percent rating is assigned 
for forward flexion of the cervical spine limited to 
15 degrees; or, favorable ankylosis of the entire 
cervical spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id., Note (5).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  There are higher 
ratings available under the General Formula; however, they 
require proof of ankylosis, which is not present here.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2008).

Notes appended to the General Formula specify that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  Id.  
Ranges of motion are to be rounded to the nearest five 
degrees.  Id., Note (4).  Separate disability ratings are to 
be given for the thoracolumbar and cervical spine segments.  
Id., Note (6).  

Competent medical and lay evidence associated with the claims 
file shows that the Veteran has complained of chronic neck 
pain throughout this appeal.  Similarly, there is competent 
evidence of a reduced range of motion in this joint.  
Presently, the Veteran is receiving a 20 percent rating prior 
to October 12, 2004, for no more than moderate limitation of 
motion, and a 30 percent rating thereafter for severe 
limitation of motion.  After reviewing the competent evidence 
of record, the Board is of the opinion that traumatic injury 
of the cervical spine with chronic strain is characterized by 
no more than severe limitation of motion throughout this 
entire appeal.  As such, the Board finds that a 30 percent 
rating should be granted for the period of the appeal prior 
to October 12, 2004.  For reasons discussed below, a rating 
in excess of 30 percent is not warranted, however, for this 
period of the appeal nor for the period as of October 12, 
2004.  See Hart, supra.  

The Board acknowledges that a number of the medical records 
associated with the claims file reflect subjective complaints 
of chronic neck pain with objective evidence of essentially 
"normal" range of motion in the cervical spine.  See Health 
Partners Clinical Records dated January 23, 2004, and 
December 28, 2004.  However, prior to October 12, 2004, the 
Veteran's cervical spine was evaluated by VA and the 
following range of motion testing results were recorded: 
forward flexion limited to 20 degrees, extension limited to 
15 degrees, bilateral lateral flexion limited to 35 degrees, 
and bilateral rotation limited to 45 degrees.  Pain was noted 
throughout all ranges of motion and the examiner concluded 
that pain additionally limited the Veteran's range of motion.  
However, the examiner did not provide either an estimation of 
the additional loss due to pain or specific findings as to 
the degree at which pain began.  

The Board is required to consider the functional impact of 
factors such as repetition, fatigability, weakness, lack of 
endurance, incoordination, and pain, on a musculoskeletal 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2008).  In the present case, the 
Board is of the opinion that if the Veteran's September 2003 
range of motion findings were adjusted to reflect any 
additional limitation of motion due to pain, such findings 
would more nearly approximate severe, rather than moderate, 
limitation of motion.  In this regard, the Veteran's forward 
flexion would more closely resemble limitation of motion to 
15 degrees or less than the range contemplated by a 20 
percent rating under the new regulatory scheme (15 to 30 
degrees).  Finally, if pain were to be reflected, the Board 
concludes that the findings reported in the September 2003 VA 
examination report would be nearly indistinguishable from 
those of the February 2005 VA examination in which the 
Veteran clearly demonstrated severe limitation of motion 
(with forward flexion limited to 15 degrees, extension 
limited to 3 degrees (rounded to zero degrees), bilateral 
lateral flexion limited to 15 degrees, and bilateral rotation 
limited to 38 degrees (rounded to 40 degrees)).  

Therefore, resolving all benefit of the doubt in favor of the 
Veteran, the Board concludes that traumatic injury of the 
cervical spine with chronic strain is manifested by severe 
limitation of motion throughout this entire appeal.  U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  However, there is no competent 
evidence of symptomatology which would entitle the Veteran to 
a disability rating in excess of 30 percent such as ankylosis 
of the cervical or entire spine.  Absent competent evidence 
of ankylosis a 30 percent rating is the highest rating 
possible.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).  

As for whether there is any evidence of chronic neurological 
impairments associated with the Veteran's cervical spine 
disability warranting separate evaluation, the Board notes 
that the Veteran is already in receipt of separate 10 percent 
ratings for a disability of the bilateral upper extremities 
manifested by radiating pain.  The Veteran has appealed the 
initial ratings assigned to this disability; thus, the Board 
has considered whether higher ratings are warranted below.  

(2) Bilateral Upper Extremities

As noted above, the Veteran was awarded separation 
evaluations for complaints related to his bilateral upper 
extremities.  Specifically, the Veteran was granted service 
connection for a disability of the bilateral upper 
extremities manifested by radiating pain and assigned 
separate 10 percent disability ratings pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8599-8515 (2008).  Diagnostic Code 
8599 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. 
§ 4.124a.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  Pertinent 
regulations do not require that all cases show all the 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).  In the present case, the Veteran's 
upper extremity disability has been rated as analogous to 
incomplete paralysis of the median nerve.  

Diagnostic Code 8515 provides for a 70 percent rating for 
complete paralysis of the major median nerve and a 60 percent 
rating for the minor median nerve with the hand inclined to 
the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2008).  A 50 percent rating is warranted for severe 
incomplete paralysis of the major median nerve; 40 percent is 
warranted for the minor median nerve.  Id.  A 30 percent 
rating is warranted for moderate incomplete paralysis of the 
major median nerve; 20 percent is warranted for the minor 
median nerve.  Id.  Finally, a 10 percent rating is warranted 
for mild incomplete paralysis of the major or minor median 
nerve.  Id.  Major and minor refer to a veteran's handedness, 
with a higher rating sometimes available for a service-
connected nerve disability affecting a veteran's dominant 
hand.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran's disability of the bilateral upper extremities 
consistently demonstrates symptomatology characteristic of 
the currently assigned 10 percent disability ratings.  As 
such, a higher disability rating is not warranted for any 
time during this appeal.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  See also Hart, supra.  In this regard, the 
Veteran's medical records, including a February 2004 
electromyography (EMG) consult, December 2003 VA examination 
report, and February 2005 VA examination report, reflect that 
he complains of neck pain radiating to his shoulders and 
arms, with the pain being greater on the left than the right.  
There is also evidence of occasional complaints of numbness 
and tingling in the hands as well as decreased sensation over 
the hands.  See VA Rehabilitation Medicine Progress Note 
dated January 12, 2004; VA EMG Consult dated February 13, 
2004.  Objective examination, however, revealed normal 
strength and range of motion in the Veteran's upper limbs 
with symmetrical reflexes.  See id.; see also December 2003 
VA Examination Report; Health Partners Family Practice 
Clinical Record dated January 23, 2004; February 2005 VA 
Examination Report.  

The Veteran did demonstrate some decreased grip strength in 
his right hand.  See December 2003 VA Examination Report; 
Health Partners Clinical Record dated December 28, 2004.  
However, this symptom is attributable to a March 2003 injury 
to his right forearm from a police dog attack.  Id.  See also 
Treatment Report from Health Partners dated December 6, 2004.  
As there is no indication that the Veteran had any problems 
with decreased grip strength prior to this attack, and none 
of the competent medical evidence attributes decreased grip 
strength in the right hand to his service-connected neck 
disability, the Board notes that it will not consider this 
symptom as part of his current disability picture on appeal.  
See Mittleider, supra.  Regardless, the Board observes that 
the February 2005 VA examiner concluded that there was no 
evidence of any functional abnormalities of the Veteran's 
upper extremities as a result of any subjective complaints.

In sum, the competent evidence demonstrates that the 
Veteran's symptomatology is predominantly sensory.  Thus, 
with consideration of the competent evidence of record, the 
Board concludes that the Veteran is entitled to no more than 
his currently assigned 10 percent disability ratings for the 
entirety of this appeal.  As a preponderance of the evidence 
is against assignment of a higher initial ratings, the 
benefit of the doubt doctrine does not apply and the claims 
must be denied.  38 U.S.C.A. § 5107; Gilbert, supra.

(3) Lumbosacral Spine

Turning to the Veteran's low back disability, traumatic 
injury of the lumbosacral spine with strain is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5292-5237.  Similar to 
his cervical spine disability, the hyphenated diagnostic code 
in this case reflects the various codes the Veteran is rated 
under pursuant to the old and new rating criteria (Diagnostic 
Code 5292 refers to limitation of motion of the lumbar spine, 
and Diagnostic Code 5237 refers to lumbosacral or cervical 
strain).  However, the Veteran did not file his claim for an 
increased rating for his lumbosacral spine disability until 
October 2004; thus, the only rating criteria for application 
in the present appeal is that in effect as of the September 
2003 regulatory amendments.  

The General Formula provides the following ratings, in 
relevant part, for disabilities of the lumbosacral spine 
without evidence of ankylosis or intervertebral disc 
syndrome: 

A 10 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent rating 
is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
A 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine limited to 30 degrees; or, 
favorable ankylosis of the entire thoracolumbar 
spine.  Id.

"Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension."  See id., Note (5).  As 
above, these criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine."  
68 Fed. Reg. at 51,455 (Supplementary Information).  
Additionally, there are higher ratings available under the 
General Formula; however, they require proof of ankylosis, 
which is not present here.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008).

Notes appended to the General Formula specify that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  Ranges of motion are to be rounded to the 
nearest five degrees.  Id., Note (4).  Separate disability 
ratings are to be given for the thoracolumbar and cervical 
spine segments.  Id., Note (6).  

The record reflects that the Veteran has complained of back 
pain throughout this appeal.  As for as whether such pain has 
resulted in any functional limitation of motion, the Board 
observes that the record contains a February 2005 VA 
examination report which indicates that the Veteran 
demonstrated forward flexion limited to 95 degrees, extension 
limited to 11 degrees (rounded down to 10 degrees), bilateral 
lateral flexion limited to 37 degrees (rounded up to 40 
degrees), and bilateral rotation limited to 35 degrees.  See 
also September 2003 VA Examination Report.  There is also a 
December 2004 private treatment records which reflects that 
the Veteran showed "minimal" flexion and extension, but 
that side bending was "okay."  See Health Partners Clinical 
Record dated December 28, 2004.  

Also of record are a number of radiograph reports which show 
that the Veteran's lumbar spine is negative for any 
abnormalities, including scoliosis, reversed lordosis, or 
abnormal kyphosis.  See also February 2005 VA Examination 
Report (Veteran has appropriate curvature of the spine).  
There is also no indication in the claims file that the 
Veteran has complained of muscle spasms; the objective 
medical evidence does not support any such finding.  Finally, 
there is only one treatment record which describes the 
Veteran has having an abnormal gait, and there is no 
indication that this abnormal gait is due to the Veteran's 
lumbosacral spine disability, including a muscle spasm.  See 
February 2005 VA Examination Report (Veteran has a slight 
limping gait to protect his right side).  Otherwise, the 
remaining evidence of record reflects a normal, although at 
times slow, gait.  See, e.g., Health Partners Clinical 
Records dated January 23, 2004, December 28, 2004, and 
February 8, 2005; VA Rehabilitation Medicine Progress Note 
dated January 12, 2004.  

In light of the above, the Board is of the opinion that the 
Veteran has not demonstrated symptomatology more consistent 
with a 20 percent rating under Diagnostic Code 5237 at any 
time during this appeal.  Rather, the competent medical and 
lay evidence reflects no more than a mild disability picture 
that is captured by the Veteran's current 10 percent rating.  
Absent any competent evidence of forward flexion limited to 
60 degrees or less, muscle spasm, ankylosis, or guarding 
severe enough to result in an abnormal gait or spinal 
contour, the Board finds that a preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for traumatic injury to the lumbosacral spine with strain for 
the entirety of this appeal.  See Hart, supra. 

As for whether there is any evidence of chronic neurological 
impairments associated with the Veteran's lumbosacral spine 
disability warranting separate evaluation, there is nothing 
in the competent lay or medical evidence which reflects that 
the Veteran has complained of any neurological symptoms such 
as pain radiating to his lower extremities, sexual 
dysfunction, or bowel or bladder incontinence.  Similarly, he 
has not been diagnosed with any lower extremity 
radiculopathy, neuropathy, or other neurological impairment.  
See, e.g., February 2005 VA Examination Report.  Thus, no 
separate ratings are necessary.  

The Board acknowledges the Veteran's own lay assertions that 
he is entitled to more than a 10 percent disability rating 
for his lumbosacral spine disability.  However, while the 
Board has considered the Veteran's subjective complaints in 
rating his appeal, it finds the objective evidence of record 
more probative as to the severity of his disability.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

Finally, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, a preponderance of 
the evidence is against the Veteran's claim for an increased 
rating for traumatic injury of the lumbosacral spine with 
strain.  The benefit of the doubt doctrine is therefore not 
applicable in the instant appeal and the Veteran's claim for 
a higher rating for traumatic injury of the lumbosacral spine 
with strain must be denied.  38 U.S.C.A. § 5107; Gilbert, 
supra.

C. Residuals of Traumatic Brain Injury

As an initial matter, the Board recognizes that the 
regulations pertaining to rating TBI was amended in September 
2008.  73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  This new 
rating criteria is effective October 23, 2008, and applies to 
"all applications for benefits received by VA on or after 
October 23, 2008."  Id. at 54,693.  In the present case, the 
Veteran's claim for an increased rating for his TBI residuals 
was received by VA in October 2004; as such, the regulatory 
change is not applicable.  

Diagnostic Code 8045 is applicable for brain disease due to 
trauma.  38 C.F.R. § 4.124a (2008).  According to this 
diagnostic code, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., associated with the injury will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304, and will not be combined with any other rating for 
a disability due to brain trauma.  Finally, ratings in excess 
of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).

By way of history, the Veteran complained of headaches and 
head pain following his in-service motorcycle accident.  See, 
e.g., June 1986 VA Examination Report.  He was diagnosed with 
post-traumatic right supraorbital neuropathy with associated 
migraine syndrome.  Id.  Service connection was awarded by RO 
rating decision dated in August 1986 for post-traumatic right 
supraorbital neuropathy and assigned a 10 percent disability 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8045-8205 
(2008).  Previously service connection had been awarded in 
August 1984 for residuals of cerebellar contusion with 
headaches and a history of amnesia; a 10 percent rating was 
assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8045-8100 
(2008).  Diagnostic Code 8100, which is applicable to 
migraines, was chosen to reflect the neurological disability 
associated with his head trauma.  The Veteran contends that 
he is entitled to higher disability ratings for both of these 
disabilities.  

The Veteran complains of two types of 'headaches' throughout 
this appeal.  The first is a "constant" headache which 
averages 4 out of 10 in intensity; it is characterized by a 
throbbing sensation on the right side of his face and behind 
his right eye.  The pain increases with cold or damp weather.  
See, e.g., December 2003 VA Brain and Spinal Cord Examination 
Report; VA Rehabilitation Medicine Progress Note dated 
January 12, 2004; Health Partners Neurology Clinical Record 
dated January 23, 2004.  These constant 'headaches' are best 
characterized as pain associated with post-traumatic right 
supraorbital neuropathy.  The supraorbital nerve is a branch 
of the trigeminal nerve (or fifth cranial nerve), and 
supplies sensation to the skin of the upper eyelid, forehead, 
anterior scalp, and muscosa of the frontal sinus, all of the 
places where the Veteran is complaining of constant, 
throbbing pain.  See Dorland's Illustrated Medical 
Dictionary, 1242 (30th ed. 2003).  

In addition to the Veteran's subjective pain complaints, 
there is objective neurological evidence of decreased 
sensation on the right side of his face, especially above the 
right eye.  See May 2003 VA Brain and Spinal Cord Examination 
Report; December 2003 VA Brain and Spinal Cord Examination 
Report.  However, despite lay assertions of problems with eye 
movement, atrophy of facial muscles, blurred vision, crossed 
eyes, and a droopy right eyelid, see Veteran's Statement 
received May 28, 2003, objective examination fails to reveal 
any additional neurological problems such as ocular motility 
issues, facial atrophy or dissymmetry, or altered papillary 
response.  See May 2003 VA Brain and Spinal Cord Examination 
Report; Health Partners Neurology Clinical Records dated 
January 23, 2004, and June 15, 2005; February 2005 VA Brain 
and Spinal Cord Examination Report; September 2008 VA Eye 
Examination Report.  There is also no competent lay or 
medical evidence of any associated speech, jaw, taste, or 
smell problems.  See id. 

Diagnostic Code 8205, which is applicable to disabilities 
involving the fifth (trigeminal) cranial nerve, provides that 
a 10 percent rating is warranted for incomplete moderate 
paralysis of the trigeminal nerve.  A 30 percent rating is 
warranted when the paralysis is incomplete and severe.  
Finally, a maximum disability rating of 50 percent is 
warranted when there is complete paralysis of the involved 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  The 
operative diagnostic code and regulations in this case do not 
contain definitions for the terms "severe" or "moderate."  
However, the Note contained under Diagnostic Code 8205 states 
that assignment of the proper disability rating is 
"[d]ependent upon [the] relative degree of sensory 
manifestation or motor loss."  Id. at Note.

Based on the symptomatology described above, the Board is of 
the opinion that the Veteran's post-traumatic right 
supraorbital neuropathy is productive of no more than 
moderate impairment.  In this regard, despite competent lay 
and medical evidence of sensory loss and associated pain, 
there is no indication that the Veteran's cranial nerve 
injury has resulted in any motor loss, including any facial 
atrophy or disturbance of ocular movement.  There is also no 
competent evidence, including lay evidence, that the Veteran 
experiences problems speaking, chewing, or swallowing as a 
result of his neuropathy.  

The Board acknowledges the Veteran's own lay contentions that 
his neuropathy is characterized by loss of eye function.  
However, as a lay person he is not competent to provide such 
evidence as it is medical in nature.  See Espiritu, supra.  
Furthermore, the competent medical evidence clearly shows 
that there is no functional impairment of the Veteran's right 
eye other than that contemplated by his service-connected 
right eye disability (as discussed below).  

In sum, the Board finds that the competent evidence of record 
supports no more than the currently assigned 10 percent 
rating for post-traumatic right supraorbital neuropathy for 
the entirety of this appeal.  See Hart, supra.  The benefit 
of the doubt rule was considered; however, as a preponderance 
of the evidence is against the assignment of a higher rating, 
this rule does not apply, and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Turning to the second type of headache reported by the 
Veteran, it is described in the record as beginning in the 
occipital region and radiating around the head.  It is not 
associated with any nausea or vomiting, or dizziness.  See VA 
Rehabilitation Medicine Progress Note dated January 12, 2004; 
February 2005 VA Examination Report; Health Partners 
Neurology Clinical Record dated June 15, 2005.  It is not 
clear whether the Veteran has any associated visual symptoms.  
See February 2005 VA Examination Report (denies any blurred 
vision); but see VA Ophthalmology Clinic Note dated April 19, 
2004 (episodes of blurred vision followed by headaches 
lasting 3 to 24 hours).  As far as the frequency of these 
headaches, the Veteran indicated at his February 2005 VA 
examination that they occur approximately 1 to 2 times per 
week.  See also VA Ophthalmology Clinic Note dated February 
10, 2005.  During this appeal, the Veteran was prescribed 
depakote to help reduce his headaches; however, he ceased 
taking it due to personal preference.

Diagnostic Code 8100 provides for a 10 percent rating when 
there is evidence of migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  A 30 percent rating is warranted when there 
is evidence of characteristic prostrating attacks occurring 
on an average once a month over the last several months.  
Finally, a 50 percent rating is warranted when there is 
evidence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Although there is little evidence in the lay and medical 
record as to the severity of the Veteran's migraine-type 
headaches, it appears that the frequency of these headaches 
is more consistent with a 30 percent rating than his 
currently assigned 10 percent rating.  Therefore, resolving 
all doubt in the Veteran's favor, the Board finds that a 30 
percent rating is warranted for the entirety of this appeal.  
A maximum 50 percent rating is not for application, however, 
as there is insufficient evidence at any time during this 
appeal that the Veteran's headaches result in 'severe 
economic inadaptability.'  See Hart, supra.  The Board 
acknowledges that the Veteran reports that his headaches 
interfere with his ability to drive to the point where he is 
no longer able to drive.  See VA Ophthalmology Clinic Note 
dated


 February 10, 2005.  However, the record does not reflect any 
interference with his academic and occupational endeavors.  
Rather, the Veteran was able to successfully complete a 
training program for travel agents during this appeal.  Such 
evidence does not suggest that his headaches are 'completely 
prostrating," nor can it be concluded that they interfere 
with his concentration to the point of causing 'severe 
economic inadaptability.'

In sum, the Veteran's residuals of cerebellar contusion with 
headaches and a history of amnesia have been characterized 
throughout this appeal by prostrating attacks one to two 
times per week, but without evidence that such attacks are 
completely prostrating and prolonged or sufficient to cause 
severe economic inadaptability.  As such, a preponderance of 
the evidence is against awarding a higher rating.  The 
Veteran's claim must therefore be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

D. Superior and Nasal Visual Field Defect of the Right Eye 
with Glaucoma

As an initial matter, the Board recognizes that the 
regulations pertaining to rating eye disabilities was amended 
in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  
This new rating criteria is effective December 10, 2008, and 
applies to "all applications for benefits received by VA on 
or after December 10, 2008."  Id. at 66,544.  In the present 
case, the Veteran's claim for an increased rating was 
received by VA in April 2003; as such, the regulatory change 
is not applicable.  

The Veteran's superior and nasal field defect of the right 
eye with glaucoma is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6080 (2008).  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2008).  The hyphenated 
diagnostic code in this case therefore indicates that simple, 
primary, noncongestive glaucoma under Diagnostic Code 6013 is 
the service-connected disorder and that impairment of field 
vision is the residual condition.  According to Diagnostic 
Code 6013, the Veteran's service-connected right eye 
disability should be rated on impairment of visual acuity or 
field loss with a minimum rating of 10 percent.  Id. 

According to the Rating Schedule, the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in 38 C.F.R. § 
4.76a, Table III (2008).  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  38 
C.F.R. § 4.76a (2008).

Under Table III of § 4.76a, the normal visual field extent at 
the 8 principal meridians, in degrees, is: Temporally: 85; 
down temporally: 85; down: 65; down nasally: 50; nasally: 60; 
up nasally: 55; up: 45; up temporally: 55.  The normal total 
is 500 degrees.  Id.

Turning to loss of visual field, on VA examination in 
September 2008, according to the Goldman Perimeter test 
results, contraction of the visual fields for the Veteran's 
right eye were as follows: Temporally, contraction to 57 
degrees (normal field 85); Down temporally, contraction to 34 
(normal field 85); Vision down, contraction to 23 (normal 
field 65); Down nasally, contraction to 30 (normal field 50); 
Vision nasally, contraction to 37 (normal field 60); Up 
nasally, contraction to 34 (normal field 55); Vision up, 
contraction to 35 (normal field 45); Up temporally, 
contraction to 47 (normal field 55).  In this case, the 
September 2008 Goldman perimeter test showed the total 
remaining visual field for the left eye was 297.  Average 
visual contraction (total remaining visual field divided by 
eight) was to 37 degrees.  38 C.F.R. §§ 4.76, 4.76a.  

Under DC 6080 for rating visual field impairment, unilateral 
concentric contraction to 37 degrees warrants a 10 percent 
rating.  Alternatively, unilateral concentric contraction to 
37 degrees may be evaluated as the equivalent of corrected 
visual acuity of 20/70 (6/21).  The alternative ratings are 
to be employed when there is ratable defect of visual acuity, 
or a different impairment of the visual field in the other 
eye.  38 C.F.R. § 4.84a, DC 6080, Note (2) (2008).  As 
discussed in more detail below, this scenario does not 
describe the present case.  

The only other Goldman Perimeter test results of record were 
obtained in October 2003 in conjunction with the Veteran's 
increased rating claim.  However, the results of this testing 
demonstrated less severe results (total remaining visual 
field of 360 degrees and average visual contraction of 45 
degrees).  Under the circumstances, therefore, the Board 
finds that the criteria for entitlement to a rating greater 
than 10 percent for the Veteran's right eye disability are 
not met under Diagnostic Code 6080 (impairment of field 
vision).  

Turning to ratings according to impairment of central visual 
acuity, the severity of visual acuity loss is determined by 
applying the criteria set forth at 38 C.F.R. § 4.84a (2008).  
Under these criteria, impairment of central visual acuity is 
evaluated from noncompensable to 100 percent based on the 
degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a. Diagnostic Codes 6061 to 6079 (2008).  The 
best distant vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2008).  The percentage evaluation will be found from Table V 
by intersecting the horizontal row appropriate for the 
Snellen index for one eye and the vertical column appropriate 
to the Snellen index of the other eye.  38 C.F.R. § 4.83a, 
Table V (2008).  When only one eye is service-connected and 
there is no indication of blindness in both the service-
connected and nonservice-connected eyes, the nonservice-
connected eye will be considered "normal" for rating 
purposes and a visual acuity of 20/40 will be utilized.  See 
38 C.F.R. §§ 3.383, 4.84a (2008).

The Veteran has been evaluated by VA three times during this 
appeal.  In addition to these examination reports, the record 
also contains treatment records pertaining to visits to the 
VA ophthalmology clinic.  The Board has carefully reviewed 
all of this evidence; unfortunately, the competent medical 
evidence fails to demonstrate that he meets the criteria for 
a disability rating in excess of 10 percent for any period of 
time during appeal under this rating criteria.  

Throughout this appeal, the Veteran's right eye distant 
corrected visual acuity has ranged from 20/20 to 20/25.  See 
September 2008 VA Examination Report; VA Ophthalmology Clinic 
Record dated February 10, 2005; June 2004 VA Examination 
Report; July 2003 VA Examination Report Addendum to June 2003 
Eye VA Examination.  Applying the Veteran's most severe 
corrected vision value for his right eye to Table V fails to 
produce a rating higher than 10 percent.  See 38 C.F.R. 
§ 4.84, Diagnostic Code 6079.  In this regard, a 
noncompensable (zero percent) disability rating is applicable 
when the central visual acuity in both eyes is 20/40.  The 
worst corrected distant visual acuity in the Veteran's 
service-connected right eye is 20/25; his nonservice-
connected left eye is considered "normal" for rating 
purposes (20/40) [the record reflects that the worst 
corrected distant visual acuity in his nonservice-connected 
left eye is actually better than 20/40 (20/20)].  Both eyes 
thus demonstrate "normal" corrected visual acuity.  

The Board has considered the applicability of other 
diagnostic criteria, including 38 C.F.R. § 4.84a, Diagnostic 
Code 6090 (diplopia).  However, although the record contains 
one subjective complaint of diplopia, the competent medical 
evidence fails to show diplopia or any other visual 
impairment and/or disease of the eye warranting a separate or 
higher rating.  Finally, the Board acknowledges that it 
considered the Veteran's own lay statements regarding the 
presence of "tunnel vision," a cross-eyed effect, and 
improper eye movement in his right eye.  See Correspondence 
received May 28, 2003.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (2006) (Board must address a veteran's lay 
assertions).  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of a veteran's impairment.  And in the present case, 
the September 2008 VA examiner expressly noted that the 
Veteran did not demonstrate any ocular motility issues, 
paresis, strabismus, or pain on movement in his right eye.  
See Hayes, supra.  The Board must rely on the competent 
medical evidence of record, and the Veteran, as a lay person, 
is not competent to provide evidence regarding a diagnosis or 
etiology of a disease or disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment); see 
also Espiritu, supra.  

In sum, the competent evidence of record fails to demonstrate 
that the Veteran's service-connected right eye disability 
meets the schedular criteria for a disability rating in 
excess of 10 percent at any time during this appeal.  See 
Hart, supra; Fenderson, supra.  In making its determination, 
the Board considered whether the Veteran was entitled to a 
higher evaluation under all applicable codes, including 
impairment of central visual acuity and impairment of visual 
field.  Additionally, the Board considered the benefit of the 
doubt rule; however, because a preponderance of the evidence 
is unfavorable to the Veteran's claim for increase, the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.

E. Fractured Left Second Rib

The hospital records associated with the Veteran's in-service 
motorcycle accident reflect that he fractured his left second 
rib as a result of this accident.  See, e.g., Narrative 
Hospital Summary dated June 24, 1983, to June 27, 1983.  The 
Veteran is currently in receipt of a noncompensable (zero 
percent) rating for residuals of this fractured left second 
rib pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5297 
(2008).  He asserts that he is entitled to a compensable 
rating for this disability.

Diagnostic Code 5297 pertains to removal of the ribs.  A 
compensable rating is assigned for removal of one rib or 
resection of two or more ribs without regeneration.  Id.  In 
the present appeal, there is nothing which indicates that 
there has been any removal or resection of the Veteran's 
rib(s).  As such, a compensable rating is not warranted under 
this diagnostic code.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a compensable rating for this disability as a review 
of the record, to include the medical evidence, fails to 
reveal any additional functional impairment associated with 
the Veteran's fracture left second rib to warrant 
consideration of alternate rating codes.  

As above, the benefit of the doubt rule was considered.  
However, as a preponderance of the evidence is unfavorable to 
the Veteran's claim for increase, this rule does not apply 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

III. TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching a 
determination regarding TDIU, the central inquiry is 
"whether a veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Disabilities resulting from common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the schedular requirement of one 60 percent 
disability.  Id.

Incorporating the awards granted by the Board above, the 
Veteran is in receipt of service connection for the following 
disabilities: (1) depression secondary to head injury, rated 
as 30 percent disabling; (2) traumatic injury of the cervical 
spine with chronic strain secondary to a motorcycle accident, 
rated as 30 percent disabling; (3) residuals of cerebellar 
contusion with headaches and a history of amnesia, rated as 
30 percent disabling; (4) traumatic injury of the lumbosacral 
spine with strain secondary to a motorcycle accident, rated 
as 10 percent disabling; (5) post-traumatic right 
supraorbital neuropathy, rated as 10 percent disabling; (6) 
superior and nasal visual field defect of the right eye with 
glaucoma, rated as 10 percent disabling; (7) a disability of 
the right upper extremity manifested by radiating pain 
associated with traumatic injury of the cervical spine with 
chronic strain, rated as 10 percent disabling; (8) a 
disability of the left upper extremity manifested by 
radiating pain associated with traumatic injury of the 
cervical spine with chronic strain, rated as 10 percent 
disabling; and (9) residuals of a left second rib fracture, 
rated as noncompensable.  

The combined rating of these disabilities is 80 percent.  
38 C.F.R. §§ 4.25, 4.26 (2008).  All of these disabilities, 
including depression, stem from an in-service motorcycle 
accident; thus, they result from a "single accident," and 
will be considered as one disability for the purpose of 
meeting the schedular requirement of one 60 percent 
disability.  See 38 C.F.R. § 4.16(a).  The Veteran therefore 
meets the schedular percentage requirements for entitlement 
to TDIU.  Id.

The record reflects that the Veteran completed three years of 
college in the late 1980s; he obtained a bachelors of science 
(B.S.) in therapeutic recreation.  Thereafter, he worked for 
thirteen years as a dance and martial arts instructor.  In 
the mid-1990s, the Veteran worked in banking; he was then 
employed as a social worker.  According to the Veteran, he 
left his social work position in August 2001 to complete 
inpatient treatment for his TBI.  See VA Form 21-8940 
received November 5, 2002.  Following treatment, the record 
reflects that the Veteran returned to a social work position 
at the Hennepin County Social Services office.  See April 
2002 VA Mental Health Examination Report.  At his April 2002 
VA examination, the Veteran reported that he was able to do 
his job, but that he was thinking of going back to school so 
that he might provide a better living for himself and his 
children.  Id.  

In 2004, the Veteran completed VA's Vocational Rehabilitation 
Services training program for travel agents.  Unfortunately, 
his records indicate that while seeking employment he was 
informed that his extensive criminal background would prevent 
him from obtaining a job in the travel industry.  See VA 
Mental Health Clinic Note dated March 4, 2008.  The Veteran 
returned to Vocational Rehabilitation Services and began a 
training program for paralegal services, but left the program 
to focus on his children.  Id.  

The Veteran asserts that he is unemployable as a result of 
his service-connected disabilities.  In support of his TDIU 
claim, the Veteran submitted a letter from a VA Vocational 
Rehabilitation counselor dated in June 2007 which indicates 
that a comprehensive evaluation of the Veteran's current 
situation reveals that he is "medically infeasible to 
complete a program of services leading to successful 
employment...[due to]...his disabling conditions and 
associated issues."  Also of record is an assessment by a 
private neurologist that "probably by mood disorder he is 
not fitted [sic] for current work."  See Health Partners 
Neurology Clinical Record dated June 15, 2005.  

Initially, the Board observes that the June 2007 opinion, 
while based on a review of the Veteran's medical and 
vocational information, fails to specifically identify what 
"disabling conditions and associated issues" render the 
Veteran untrainable for a new occupation.  Such information, 
however, is clearly relevant in light of the fact that the 
Veteran has a nonservice-connected knee disability which he 
has self-identified as a barrier to employment.  See VA 
Mental Health Triage Note dated November 20, 2007 [the 
Veteran reports that he is unable to work due to knee 
problems].  Moreover, the Veteran has a significant criminal 
background, which has been identified on numerous occasions 
as the primary reason for his inability to obtain employment.  

However, perhaps most importantly, the Board observes that 
the June 2007 letter does not expressly indicate that the 
Veteran is unemployable due to his service-connected 
disabilities.  Rather, it only reflects that the 
determination has been made that the Veteran cannot complete 
training which would lead to successful employment.  This 
conclusion, on its face, does not mean that the Veteran is 
incapable of obtaining and maintaining substantially gainful 
employment.  Rather, as indicated by the record, following 
this assessment, the Veteran was able to purchase a "skate 
park" with a business partner; his responsibilities included 
taking care of the night club and building facilities.  See 
VA Mental Health Clinic Note dated December 12, 2007.  

Following the June 2007 letter, the Veteran was reevaluated 
by VA mental health in March 2008 for the purposes of 
determining whether Vocational Rehabilitation Services might 
be useful to the Veteran.  At such time, it was noted that 
the Veteran was extremely upset and voiced concern over not 
being able to obtain employment due to his legal history.  
The interviewing psychologist indicated that the Veteran 
expressed a desire to be hired for "competitive 
employment;" there was no mention of any barriers due to 
physical limitations and/or psychological and cognitive 
problems.  See VA Mental Health Clinic Note dated March 4, 
2008.  It was determined that Vocational Rehabilitation 
services would probably not aid the Veteran in obtaining 
employment.  Rather, in light of the identification of a 
legal history barrier, he was referred to a non-profit 
organization that assisted persons with criminal backgrounds 
obtain employment.  Id.

As far as the Veteran's medical status during this appeal, 
the Board observes that he was evaluated in February 2005 for 
the purpose of determining whether any of his physical 
disabilities, such as his neck and low back disability with 
associated upper extremity disability, impose any significant 
limitations which might affect his ability to obtain and 
maintain successful employment.  Following a comprehensive 
examination of the Veteran, to include a review of the claims 
file, the examiner indicated that the Veteran's multiple 
complaints regarding significant anatomical changes of the 
cervical and lumbosacral spine were not supported by the 
objective data obtained during the physical examination.  
There was also no EMG evidence to support any pathology 
changes in the lower spine.  Based on the examination, 
interview, and review of the claims file, it was therefore 
the examiner's opinion that the Veteran is able to work with 
moderate limitation on his lifting capacity (35 to 40 
pounds), and prolonged standing/sitting.  The record is 
absent for any competent medical evidence which indicates 
that this assessment of the Veteran's physical abilities is 
inaccurate.  

With respect to the Veteran's right eye disability, he 
complains that prolonged reading is difficult because he 
quickly develops headaches due to blurred and decreased 
vision.  However, the Board observes that the Veteran was 
able to complete three years of college, cosmetology 
training, emergency medical technician training, and a travel 
agent program, despite such disability.  He also managed to 
successfully work in the banking and welfare/social work 
industries without problems.  Finally, when assessed in March 
2008, the Veteran made no mention of any barriers to 
employment related to his right eye.  When considered in 
conjunction with the limitations discussed above, the Board 
is of the opinion that the Veteran's service-connected 
physical disabilities do not prevent him from performing 
sedentary or light work employment.  

Turning to his service-connected psychological and 
neurological disabilities, the record reflects that despite 
mild memory problems, his cognitive abilities do not appear 
to be significantly impacted by his TBI.  Similarly, his 
psychological status seems to have had little to no impact on 
his employment situation.  As discussed above, the Veteran 
has been 'unemployed' for much of this appeal because he has 
been pursuing vocational training for a new career(s).  The 
fact that the Veteran is able to follow an educational 
program and successfully train for a new career is, by 
itself, probative evidence that weighs heavily against a 
conclusion that the Veteran's disabilities render him 
unemployable.  In addition to such evidence, however, the 
record contains multiple notations which reflect that the 
Veteran demonstrates exceptional abilities to learn and 
achieve goals.  For example, a VA speech pathologist noted 
that the Veteran presented as "very articulate," and that 
he demonstrated "exceptional expressive and comprehension 
skills" as well as a "very effective compensatory system" 
for overcoming any mild memory problems.  See VA Speech 
Pathology Consult dated January 28, 2004.  See also VA Mental 
Health Clinic Record dated December 12, 2007 [the Veteran's 
"ability to articulate and process information is remarkable 
given his history of traumatic brain injury and cognitive 
deficits caused by accidents"].  

The above evidence reflects that despite the Veteran's 
numerous service-connected physical, neurological, and 
psychological disabilities, he has managed to either maintain 
employment, complete educational training, or pursue 
independent business ventures throughout this appeal.  
Moreover, when evaluated for vocational purposes, the Veteran 
himself has indicated that his criminal background, and not 
his service-connected disabilities, are the reason for his 
unemployability.  When viewed in light of the entire record, 
the Board concludes that such evidence is more probative than 
any generic assessment by a VA vocational rehabilitation 
counselor that the Veteran cannot be retrained or a 
speculative opinion by a neurologist that the Veteran's 
service-connected depression renders him unable to obtain or 
maintain substantially gainful employment.  See Hayes, supra.  
See also Miller, supra.  It also casts significant doubt on 
the credibility of the Veteran's own lay assertions that his 
disabilities render him unemployable.  See Buchanan, supra.  

Thus, with consideration of the above, the Board finds a 
preponderance of the evidence supports the finding that the 
Veteran's service-connected disabilities do not render him 
unable to secure and follow a substantially gainful 
occupation and, therefore, he is not entitled to a TDIU 
rating.  In making its determination, the Board considered 
the applicability of the benefit of the doubt doctrine.  38 
U.S.C.A. § 5107; see also Gilbert, supra.  However, as a 
preponderance of the evidence is against this claim, the 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  Id.

IV. Extraschedular Ratings

Although the Board concludes that the Veteran is not entitled 
to TDIU on the basis of his service-connected disabilities, 
it notes that he may still be entitled to a higher rating.  
The purpose of the Rating Schedule is to compensate a veteran 
for the average impairment in earning capacity resulting from 
his service-connected disabilities.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the disabilities.  Id.  However, in some cases a 
disability picture may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  In 
these cases, a referral for consideration of an 
extraschedular rating is warranted.  Id.  

The Board observes that the threshold for referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b) is lower 
than that for TDIU under 38 C.F.R. § 4.16(b).  See Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994); see also VAOGCPREC 6-96 
(August 16, 1996).  In this regard, a veteran need only show 
marked interference with employment, and not difficulty in 
obtaining or retaining employment.  See Thun v. Peake, 22 
Vet. App. 111, 117 (2008).  

In Thun, the Court held that the determination of whether a 
veteran is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, beginning with 
a threshold finding that the evidence before VA "presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate."  In other words, in considering whether 
referral for extraschedular consideration is appropriate the 
Board must compare the level of severity and symptomatology 
of a veteran's disability with the established criteria found 
in the rating schedule for that disability.  If the criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule.  Id. 

As discussed above, the Veteran is not in receipt of the 
maximum disability rating for any of his service-connected 
disabilities.  Moreover, there is no competent evidence of 
record which indicates that these disabilities are 
characterized by symptomatology which is not contemplated by 
the rating criteria contained in the Rating Schedule.  In 
this regard, the Veteran's subjective complaints of pain and 
weakness have been considered, where applicable.  Similarly, 
any complaints of additional functional impairment have been 
objectively evaluated by medical professionals and clearly 
discussed by the Board in relation to the rating criteria.  

The Veteran has not identified any specific symptomatology 
associated with his service-connected disabilities that 
causes marked interference with employment.  Rather, he has 
demonstrated the abilities to pursue vocational, educational, 
and business opportunities.  The combined rating of the 
Veteran's disabilities is 90 percent; and, whether viewed 
separately or as one disability picture, the Board is of the 
opinion that the current rating(s) accurately reflect the 
reduction in earning capacity caused by these disabilities.  
Thus, referral for extraschedular consideration is not 
warranted. 


ORDER

Entitlement to service connection for arthritis of the back 
is denied.

Entitlement to an increased rating for depression secondary 
to traumatic head injury, currently evaluated as 30 percent 
disabling, is denied.

A 30 percent rating, and no more, for traumatic injury to the 
cervical spine with chronic strain is granted for the period 
of the appeal prior to October 12, 2004; entitlement to a 
rating in excess of 30 percent thereafter is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a disability of the left upper extremity 
manifested by radiating pain is denied.

Entitlement to an initial disability rating in excess of 10 
percent for a disability of the right upper extremity 
manifested by radiating pain is denied.

Entitlement to an increased rating for traumatic injury to 
the lumbar spine with strain, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased rating for post-traumatic right 
supraorbital neuropathy, currently evaluated as 10 percent 
disabling, is denied.

A 30 percent rating is granted for the entirety of this 
appeal for residuals of cerebellar contusion with headaches 
and a history of amnesia.

Entitlement to an initial disability rating in excess of 10 
percent for a superior and nasal visual field defect of the 
right eye with glaucoma is denied.

Entitlement to an increased rating for residuals of a 
fractured left second rib, currently evaluated as 
noncompensable, is denied.

Entitlement to TDIU is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


